Case 3:17-cv-00463-CRS-CHL Document 10-1 Filed 10/26/17 Page 1 of 1 PageID #: 106




                       United States District Court
                       Western District of Kentucky
                           Louisville Division

  Darryl G. Grigsby                                          Petitioner


  v.                                   Case No. 3:17-cv-463-CRS-CHL
                                       Electronically Filed

  Don Bottom, Warden
  Northpoint Training Center                                 Respondent

                                    Order

        The Petitioner having filed a Petition for Writ of Habeas Corpus

  Under 28 U.S.C. §2254, the Respondent having filed an Answer in

  opposition, and the Court being otherwise sufficiently advised;

        The Petition is hereby dismissed with prejudice.

  Entered this ______________ day of _____________, ________.
